Title: [Diary entry: 16 November 1785]
From: Washington, George
To: 

Wednesday 16th. Thermometer at 58 in the Morng. 66 at Noon and  at Night. A large circle round the Moon last night—a red & angry looking sky at the Suns rising and a brisk Southerly Wind all day with rain in the Evening and Night. Finished the Arch over my Ice House to day. Went early in the Morning to take an acct. of My Stocks &ca. at Dogue run & Muddy hole Planns. 
At the first
Horses
Height	Age
Dabster	a grey	14¼	8	Workers
Buck	Bay	14	6	2
Nancy	Bay	14	old	Workg. Mares
From
Camp	Ditto	14¼
Fly	Ditto	13	8
Brandy	Ditto	13½
Fancy	Black	13	old
—	Sorrel	13	old
—	Ditto	13
Bonny	Bay	very old	8
Englh.
Hunter	Brown	15	old	Old M.
Grey Mare bot. at Bristol	Do.
Dray	Black	Camp	Do.	3
Bay	likely in foal	14	6
Bay Roan—white face	14	5
Sorrel	14½
Black—Snip on the nose	13	Unbroke Mares
Iron grey—dark	14	3
Black—from Hunter	2
Black Star & Snip likely	2
Bay—white face	1
Black—long star	1
Bay near hind foot wh[ite]	1
Bay small Star	1
Bay (blood) near hind f[oot] W[hit]e	1
Bay—star & snip	1	13

A Grey	snip	14	3
✻Bay Roan wh. face	1	Unbroke Horses
✻Sorrel	Snip	1
✻Dark Grey	1
Grey Colt frm. Bristl.	M[are]	Sp[rin]g
✻It is not certain whether these are horses or Mares not having distinguished them on the Spot at the time	5
In all	31
Cattle
Working Oxen	7
Fatting Steers in Meadow	2
Cows	15
Heifers	4 yrs. old	5
3 yrs. old	3
2 yrs. old	6
1 yr. old	2
Spring Calves	6	22
Steers	full grown	7
3 years old	1
2 yrs. old	2
1 yr. old	7
Spring Calves	5	22
Bulls	1
Total	69
Sheep
Rams	7
Ewes	32
Weathers	7
Ditto in Meadow fattg.	7	14
Total	53
Old Cows in the Meadw.	2
 N.B. The Tools not being got up no Acct. was taken of them at this time. 
Muddy hole Plantation
Horses
height	age
Jockey . a black	13½	14	W.H.
Diamond . Ditto	14	10	2

Rankin	14	10	Workg. Mares
Fly	a Grey	14¼	2
Jenny . Brown	13¼	8
Finwick . Dun Sorrel	13½	7
Fancy . Grey	13¼	9	5
White	13	7
Bay . small Star &ca.	13	5
Bay . long blaze	13	5	unbroke Mares
Bay . very small Star	13	5
Dark Bay sml. star & snp.	13
Dark Brown Simpson	13½	3
Bay . midlg. likely	1
Bay . small Star	Spring
Black . sml. star	Spring	9
Brown Bay . crookd blaze . 13 hands high	5 yrs. old	unbroke Hors.
Grey . unlikely	2
Bay . sml. star . unlikely
Grey . natural pacer	spg.	4
Total	20
Cattle
Working Oxen	4
Cows	10
Heifers	1 yr. old	1
Cow Calves	this spring	1
Steers	full grown	8
2 years old	2
1 year old	1	11
Male Calves	4
Total	31
Sheep
Rams	5
Ewes	39
Lambs	11
Total	50
Tools & Implements A good oxe Cart—2 Oxe yokes & Iron Rings—Compleat	1

Oxe Chain 	1
Bar shear plows 	3
Iron Traces . pairs	6
Haims, Collars, Bridles &ca. Compt. 2 spare Colters	2
Mattoxs	5
Axes—includg. 1 at the Home Ho[use]	4
Iron Wedges . pairs 	1
Hilling Hoes	11
Pitch fork	1
A Wheat Fan	1
Half Bushel	1
 The Hogs at all the Plantations running in the Woods after the Mast, no Acct. could be taken of them. Richard Henry Lee, lately President of Congress; his Son Ludwell, Colo. Fitzgerald, and a Mr. Hunter (Mercht.) of London came here to Dinner & stayed all Night. The Stock at the Ferry not being got up, Postponed taking the Acct. of them until they shod. be got together.